Citation Nr: 0308487	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a right shoulder injury, rated as 30 percent 
disabling prior to December 21, 2000, and 40 percent 
disabling on and subsequent to December 21, 2000.

2.  Entitlement to an increased disability rating for the 
residuals of a right ankle injury, rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran has never been 
informed of the provisions of the VCAA, or of the evidence VA 
is responsible for obtaining or what the veteran is 
responsible for providing to substantiate his claim.  Such 
notification is now a prerequisite for the adjudication of a 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the veteran of the VCAA, the evidence necessary to 
substantiate his claims for increased ratings for his right 
shoulder and right ankle disabilities, and who is responsible 
for providing such evidence.  

Following the veteran's November 2000 RO hearing, records of 
treatment at the VA Medical Center at Little Rock, Arkansas, 
were requested.  Records dated through February 2000 were 
received.  Since the veteran indicated was receiving 
continuing VA medical treatment, the RO should request 
current VA treatment records.

The veteran is currently rated at the maximum ratings 
available for limitation of motion of the right ankle and 
right (major) shoulder.  Higher ratings may be available for 
these joints based on ankylosis or in the case of the 
shoulder impairment of the humerus.  The veteran was last 
examined by VA in December 2000.  This examination did not 
address ankylosis of these joints or impairment of the 
humerus.  Therefore, the RO should request additional 
examination of the veteran.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the veteran and 
his representative of the VCAA, and of 
the evidence necessary to substantiate 
the claims for increased ratings for the 
right shoulder and right ankle 
disabilities.  The notice should also 
advise the veteran of what evidence the 
VA is responsible for obtaining and what 
evidence the veteran is responsible for 
providing.



2.  The RO should request copies of VA 
treatment records related to treatment of 
the veteran's right shoulder and right 
ankle from the VA Medical Center at 
Little Rock, Arkansas, from February 2000 
to the present.

3.  The RO request that the veteran be 
scheduled for the following VA 
examinations.  

Examination of the right shoulder.  All 
pertinent symptomatology and findings 
should be reported including ranges of 
motion and an assessment of pain on 
motion and use.  The examiner should be 
specifically requested to ascertain 
whether there is ankylosis of the right 
shoulder or impairment of the humerus 
with loss of head (flail shoulder), 
nonunion (false flail joint), or fibrous 
union of the humerus.  The claims file 
should be made available to examiner for 
review.

Examinations of the right ankle.  All 
pertinent symptomatology and findings 
should be reported including ranges of 
motion and an assessment of pain on 
motion and use.  The examiner should be 
specifically requested to ascertain 
whether there is ankylosis of the right 
ankle.  The claims file should be made 
available to examiner for review.

4.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the veteran's claims 
and determine whether increased ratings 
for the right shoulder and right ankle 
disabilities can be granted.  The RO 
should conduct any additional evidentiary 
development deemed appropriate.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable time 
period within which to respond.  The case should then be 
returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


